DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed December 8, 2021 has been entered.  Claims 15, 19, and 25 have been amended as requested.  Applicant’s supplemental amendment filed December 8, 2021 and March 9, 2022, has been entered.  Claim 15 has been amended as requested.  Claims 1-14, 26, 31-35, and 40 have been cancelled.  Thus, the pending claims are 15-25, 27-30, 36-39, and 41.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 is indefinite for the recitation “wherein the filler further comprises calcium carbonate.”  Since parent claim 15 has been amended to limit the filler to comprise “calcium carbonate, aluminum trihydrate, barite, glass cullet, glass microspheres, or any combination thereof,” it is unclear if the calcium carbonate of claim 21 is referencing the calcium carbonate of parent claim 15 or additional calcium carbonate. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-25, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2014/0030472 issued to Boyd et al. 
Applicant has amended claim 15 to limit the cured precoat composition prior to being cured comprises (i) a binder, (ii) from 30-70% by weight of a filler comprising (1) calcium carbonate, aluminum trihydrate, barite, glass cullet, glass microspheres, or any combination thereof and (2) kaolin clay slurry, and (iii) from greater than 0 to 10% of a tackifier.  Applicant also omitted the limitation that the precoat composition is applied in an amount of less than 17 osy.  However, said amendments are insufficient to patentably distinguish the present invention from the prior art.  
Specifically, Künstle discloses an aqueous vinyl acetate-ethylene (VAE) copolymer dispersion for carpet coating compositions (abstract).  The carpet coating composition comprises said dispersion as a binder and filler, wherein said carpet coating composition has a solids content of 75-85 wt % (sections [0024] and [0026]).  The dispersion is stabilized with polyvinyl alcohol, but other emulsifiers (e.g., surfactant sodium lauryl sulfate) may be included (sections [0025], [0036], and [0063]).  The carpet coating composition may also include thickening agents (i.e., rheology agents) and other customary additives (sections [0042]).  The filler may be chalk (i.e., calcium carbonate), kaolin, talc, fluorite, fly ash, or aluminum trihydrate (section [0042]).  Said filler is present in the carpet coating composition in an amount of 100-1400 pbw per 100 pbw of VAE copolymer (i.e., fill level of 100-1400%), wherein said amount may vary according to desired properties and wherein the higher the amount, the lower the mechanical properties (section [0043]).  Preferred fill levels for precoat compositions are 300-1400%, with residential carpet applications having preferred fill levels of 300-1000% and commercial carpet applications having preferred fill levels of 300-600% (section [0044]).  In one embodiment, the carpet coating composition has a fill level of 450% and a solids content of 81.5% (section [0083]).  The carpet coating composition is suitable for making continuous-sheeting carpets or carpet tiles, such as tufted carpets comprising pile fibers tufted through a primary backing and bound by a cured carpet coating composition and a secondary backing attached thereto (sections [0003] - [0005] and [0048]). 
Note the disclosed ranges of fill levels encompass applicant’s claimed ranges of 20-70% by wt binder (preferably 25-60% by wt binder) and 30-70% by wt filler (preferably 30-50% by wt filler), based upon the carpet coating composition, in that the amounts of auxiliary components are relatively small with respect to the filler and binder amounts.  For example, a 100 pbw of filler (i.e., 100% fill level) and 100 pbw of VAE provides a carpet coating composition of approximately 50% binder and 50% filler.  
Thus, Künstle teaches the invention of claims 15-19, 21, 24, and 36 with the exceptions (a) the filler comprises a combination of (1) calcium carbonate, aluminum trihydrate, barite, glass cullet, glass microspheres, or any combination thereof and (2) kaolin clay, (b) the kaolin clay is in the form of a slurry, (c) the precoat includes greater than 0 to 10% of a tackifier, and (d) the carpet has a wet delamination strength of 4-14 pounds/inch. 
Regarding exception (a), while Künstle fails to explicitly teach the use of more than one filler, it would have been obvious to employ a combination of fillers, such as calcium carbonate (i.e., Künstle’s preferred filler) and kaolin clay.  It has been held obvious to combine two compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for very same purpose.  The idea of combining them flows logically from their having been individually taught in prior art.  Thus, the claims which are no more than mixing together of two conventional compositions are set forth as obvious subject matter.  In re Kerkhoven, 205 USPQ 1069.  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), it is asserted that the slurry limitation is descriptive of an intermediate product and are not necessarily present in the final product.  Applicant’s claim is to a final carpet product comprising a cured precoat layer rather than an intermediate precoat composition.  Hence, said is not necessarily given patentable weight at this time.  In order to be given patentable weight, said limitations must materially affect the final product in a structural manner.  The intermediate slurry form of the kaolin does not necessarily affect the structure of the final product comprising a dried precoat layer of binder and kaolin filler.  The burden is upon applicant to show otherwise.  Hence, exception (b) is met by the teachings of the cited Künstle reference.  
Regarding exception (c), Künstle teaches the option of adding fillers and other conventional additives. However, the reference fails to explicitly teach the presence and amount of a tackifier. Yet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tackifier in the precoat composition since tackifiers are well-known additives in adhesive compositions such as precoats.  For example, Boyd teaches a method of curing a carpet backing, said carpet comprising a tufted primary backing, a precoat layer, and thermoplastic secondary backing (abstract).  The precoat may be a latex, such as a copolymer of vinyl acetate and ethylene, and may include fillers, surfactants (e.g., sodium lauryl sulfate), thickeners, dispersing agents, colorants, and/or tackifiers (sections [0075] and [0099]). As such, the addition of a tackifier to the precoat composition of Künstle would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention is, wherein the addition of a tackifier would be expected to improve the adhesive properties of the precoat layer.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate amount of tackifier for a particular precoat composition and carpet application since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (c) is rejected as being obvious over the cited prior art.  
Regarding exception (d), although the cited prior art does not explicitly teach the claimed wet delamination strength property of 4-14 lbs/in, it is reasonable to presume that said property limitation would obviously be met by the Künstle invention having the precoat composition modified with a tackifier as taught by Boyd.  Support for said presumption is found in the use of similar materials used to produce a like carpet product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, exception (d) is held to be obvious over the cited prior art, and claims 15-19, 21, 24, and 36 are rejected.  
Regarding claim 20, which limits the filler to having “a recycled content,” said limitation is descriptive of the sourcing of the filler and does not materially affect the final product.  As such, said limitation is not given patentable weight at this time and claim 20 is rejected along with parent claim 15.  In the event the recycled limitation of the filler is given patentable weight, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a recycled material as filler. Applicant was previously given Official Notice regarding the fact that it is known in the art to employ recycled materials as filler materials in order to reduce waste and to produce a greener product. [Since applicant has not properly traversed said Official Notice in the response filed with the amendment, the fact is now taken as admitted prior art. See MPEP 2144.03, C.] As such, it would have been obvious to the skilled artisan to select a recycled filler. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  In re Leshin, 125 USPQ 416.  Therefore, claim 20 is rejected as being obvious over the cited prior art.
	Regarding claim 22, Künstle and Boyd fail to explicitly teach the use of equal parts calcium carbonate and kaolin clay.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the two fillers in equal amounts in order to provide a precoat composition having a 50/50 blend of properties attributable to each filler.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 205 USPQ 215.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness claim 22 is rejected as being obvious over the cited prior art.  
Regarding claim 25, Künstle teaches an overlapping range of the binder and filler and the optional addition of a surfactant and a thickener (i.e., rheology agent).  In one embodiment, the surfactant sodium lauryl sulfate is present in an amount of about 0.05% of the precoat composition, while in another embodiment, said amount is about 0.09% (sections [0063] and [0086]).  While Künstle teaches the option of adding a thickener, the reference fails to explicitly teach an amount of thickener.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate amount of thickener for a particular precoat composition and carpet application since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, claim 25 is rejected as being obvious over the cited prior art.  
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2014/0030472 issued to Boyd et al. as applied to claim 15 above and in further view of US 2002/134486 issued to Brumbelow et al.
Regarding claim 37, Künstle fails to the precoat composition includes a defoaming agent in an amount of greater than 0 to 5.0 wt%.  However, such precoat compositions are known in the art.  For example, Brumbelow discloses a carpet comprising a primary backing, a plurality of fibers attached thereto and extending therefrom, an adhesive backing, an optional secondary backing, wherein at least one of said primary backing, fibers, adhesive backing, and secondary backing comprise at least one homogeneously branched ethylene polymer (HBEP) (abstract and section [0022]).  The primary backing is tufted with yarn to form a greige good, which is then backcoated with an adhesive backing (sections [0106] and [0111]).  In a preferred embodiment, the greige good is precoated with a polyolefin dispersion before being coated with the adhesive backing (section [0116]).  The precoat dispersion may include other ingredients such as a surfactant, thickener, dispersion enhancer, and a defoaming agent, (sections [0122], [0123], [0125], and [0126]).  Said defoaming agent may be present in an amount of 0.01-1.0 wt.% (section [0125]).  The precoat may be applied in an amount of about 4-12 osy (section [0129]). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a defoaming agent to the precoat composition as is known in the art in order to reduce foaming thereof.  Therefore, claim 37 is rejected over the cited prior art.  
Claims 23, 38, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2014/0030472 issued to Boyd et al. as applied to claim 15 above and in further view of US 3,754,712 issued to Cecil.
Regarding claims 23 and 41, while Künstle and Boyd fail to teach a suitable particle size for the kaolin filler particles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable particle size according to what is known in the prior art.  Specifically, Cecil discloses a calcined kaolin clay slurry (abstract).  In one embodiment, 30% of the clay particles have a particle size of less than 1 micron (col. 4, lines 38-48).  Hence, it would have been obvious to one skilled in the art to employ a filler including particles having a size of less than 1 micron, which overlaps with applicant’s claimed range, since such particle size is known to be successful in the art of kaolin filler particles.  Such a modification would have yielded predictable results to the skilled artisan.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 23 and 41 are rejected as being obvious over the cited prior art.
Claims 38 and 39 limit the kaolin clay particles to being surface modified, preferably by calcination, a coupling agent, or a combination thereof.  Cecil discloses calcined kaolin clay suspensions (i.e., slurries) having improved stability compared to a control sample of Kaolin HT slurry (abstract and col. 5, lines 26-51).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a kaolin clay slurry having a surface modified by calcination in order to provide improved stability of the suspension as taught by Cecil.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 38 and 39 are rejected as being obvious over the cited prior art.  
Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2014/0030472 issued to Boyd et al. as applied to claim 15 above and in further view of US 2014/0030503 issued to Wright.
Künstle teaches secondary backings generally comprise a woven fabric (section [0005]).  However, non-fabric, thermoplastic secondary backings are well known in the art.  For example, Wright teaches a carpet comprising a foam cushion secondary backing (abstract).  Said foam cushion secondary backing is made of a thermoplastic composition that is preferably a homogeneously branched ethylene polymer, more preferably substantially linear ethylene polymers comprising an interpolymer of ethylene and at least one C3-C20 α-olefin (sections [0020]-[0023] and [0031]).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the woven secondary backing as taught by Künstle with the foam cushion secondary backing as taught by Wright in order to provide a carpet having cushioning properties.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 27-30 are rejected as being obvious over the cited prior art.  

In the alternate, claims 15-22, 24, 25, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2012/0090781 issued to Takamura and US 2014/0030472 issued to Boyd et al. 
In the alternative, claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2012/0090781 issued to Takamura and US 2014/0030472 issued to Boyd et al. as applied to claim 15 above and in further view of US 2002/134486 issued to Brumbelow et al.
In the alternative, claims 23, 38, 39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2012/0090781 issued to Takamura and US 2014/0030472 issued to Boyd et al. as applied to claim 15 above and in further view of US 3,754,712 issued to Cecil.
In the alternative, claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0253759 issued to Künstle et al. in view of US 2012/0090781 issued to Takamura and US 2014/0030472 issued to Boyd et al. as applied to claim 15 above and in further view of US 2014/0030503 issued to Wright.
In the event the slurry form limitation of the kaolin clay is given patentable weight, the claims are rejected over Künstle (and other cited art) as set forth above and in further view of Takamura.  
Specifically, while Künstle fails to teach the kaolin filler is present in a slurry form, such kaolin slurries are known in the art of latex dispersions.  For example, Takamura discloses latex dispersions suitable for use as carpet backing adhesives (sections [0001], [0015], and [0049]).  Suitable fillers include a commercially available kaolin clay slurry having a solids content of 70% (section [0063]).  Takamura teaches the kaolin clay slurry reduces the total surface area of the latex particles in the dispersion, resulting in an increase in an improvement in dispersion stability and surface tension of said dispersion (section [0063]).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select kaolin filler in the form of a slurry, as taught by Takamura, for the kaolin filler of Künstle in order to improve the dispersion stability of the precoat composition.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, the claims are rejected as being obvious over the cited prior art.  

Response to Arguments
Applicant’s arguments filed with the Amendment of December 8, 2021 and Supplemental Amendment of March 9, 2022, have been fully considered but they are not persuasive.
Applicant traverses the prior art rejections by arguing unexpected results achieved from the claimed invention (Amendment, page 8, 1st – 4th paragraphs). Specifically, applicant relies on evidence presented in the Declaration under 37 CFR 1.132 by John Hall filed on January 6, 2022 (Amendment, page 8, 1st paragraph).  Applicant states Appendix A of the Declaration shows that carpets including a precoat composition comprising 30-70% by weight of filler comprising calcium carbonate, aluminum trihydrate, barite, glass cullet, glass microspheres, or any combination thereof and a kaolin clay slurry and a tackifier in an amount of greater than 0 to 10% have substantial and unexpected improvements in wet delamination strength (Amendment, page 8, 1st and 2nd paragraphs).  Applicant asserts the data presented in Appendix A is commensurate in scope with the claimed invention (Amendment, page 8, 1st and 3rd paragraphs).  The examiner respectfully disagrees.  
First, despite applicant’s assertion thereto, the data of Appendix A is still not commensurate in scope with amended claim 15.  Specifically, while applicant has presented new data for the range of 30-70% filler, the full scope of “from 30% to 70% by weight of a filler comprising 1) calcium carbonate, aluminum trihydrate, barite, glass cullet, glass microspheres, or any combination thereof and 2) a kaolin clay slurry” is not represented in said data.  The Declaration presents data for 30-70% filler comprising a mixture of 0, 1, 15, 30, and 50% by wt of kaolin clay slurry with the remainder of filler comprising equal parts calcium carbonate and aluminum trihydrate.  While the Declaration states the recited fillers of calcium carbonate, aluminum trihydrate, barite, glass cullet, and glass microspheres “are considered as general fillers in the carpet industry” that are “commercially relevant for lowering the cost and for processability,” which “function the same and are interchangeable” (Declaration, sections 9 and 14), said Declaration provides no evidence and/or sufficient reasoning in support of said statement that the common general fillers function the same with respect to the delamination tests.  The experimental data presented in the Declaration is limited to the general filler being a blend of calcium carbonate and aluminum trihydrate in equal parts, while the claim encompasses numerous combinations of the cited fillers in any ratio.  Thus, said data is not necessarily commensurate in scope with the claimed fillers comprising “calcium carbonate, aluminum trihydrate, barite, glass cullet, glass microspheres, or any combination thereof.”  While the cited general fillers may all function as filler materials in carpet precoats, there is nothing on record to show that same general fillers are functionally equivalent with respect to unexpected improvements in delamination strengths.
Second, the claim encompasses any combination of the general filler and kaolin clay slurry in any ratio of general filler to slurry, while experimental data actually suggests not all ratios provide improvements in delamination strength.  Specifically, it appears when the slurry is present in relatively low amounts (e.g., 1% of total filler), a carpet made therefrom does not result in a significant improvement in delamination strength.  See samples 5-8, 17-20, and 33-37.  In other words, the data suggests the ratio of general filler to kaolin clay slurry is critical to achieving an unexpected improvement in delamination strength, but the claims do not reflect this.  
The specification discloses the ratio of calcium carbonate filler to kaolin clay slurry may be “1:1, 1:2, 1:3, 1:4, 1:5, 1:6, 1:7, 1:8, 1:9, 1:10, 10:1, 9:1, 8:1, 7:1, 6:1, 5:1, 4:1, 3:1, or 2:1, when measured in dry parts based on 100 dry parts of the binder” (specification, section [0078]).  Calculating ratios of calcium carbonate to slurry for the data in Appendix A, it appears at least ratios of about 1:0.56 (1.8:1) to 1:5 are critical to achieving a significant improvement in delamination strength.  However, the specification does not necessarily support such criticality of said ratios.  It is well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as change in size, concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result.  In re Woodruff, 16 USPQ2d 1934; In re Aller, 105 USPQ 233.  In the present case, applicant’s Declaration appears to show criticality for certain ratios of calcium carbonate to kaolin clay slurry, but limiting the claims as such could potentially raise a new matter rejection under 35 USC 112 since the specification does not necessarily support the critical range of ratios.  See MPEP 2144.05 and 2163.05, III.   
Third, while the Declaration presents evidence for the full range of 30-70% filler, there is no data showing that the range of 30-70% is critical.  In other words, no data is presented for points outside of the claimed range.  MPEP 716.02(d), II, states “To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.” In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
Lastly, the amount of precoat composition applied to each sample varies, resulting in the data having more than one variable.  While the Declaration states said varying amounts of precoat are employed “due to processing constrains” (Declaration, paragraph 7), which is understandable, some of the amounts are significantly different.  For example, nearly all of the control samples for the slurry examples have greater amounts of precoat, some significantly greater, than the inventive samples.  See control sample 17, which has nearly double the amount of precoat than inventive sample 20.  With the precoat amount varied, direct comparisons of the samples based upon the slurry presence and amount and/or tackifier presence and amount cannot confidently be made.  
Hence, applicant’s Declaration is not commensurate in scope with the claimed invention and the data is insufficient to clearly establish unexpected results achieved from the claimed invention.  Therefore, the above prior art rejections stand. 


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        June 9, 2022